Citation Nr: 0531416	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  04-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for fibromyalgia, secondary 
to service-connected residual stress fractures of the lower 
legs. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1984 to 
April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board)on appeal from a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

The claim now on appeal was denied by the Board in a final 
decision issued in July 1996.  The veteran requested this 
claim to be reopened in May 2003.  In the September 2003 
rating decision now on appeal, the RO concluded that evidence 
submitted and received since the time of the prior final 
denial by the Board was new and material, and the veteran's 
claim was reopened.  The Board is required to decide the 
issue of newness and materiality of evidence ab initio.  In 
this case, the Board agrees with the RO's determination on 
this procedural issue.  

At the time of the July 1996 Board decision, a diagnosis of 
fibromyalgia for the veteran was questionable.  The evidence 
submitted and received since the time of the last final Board 
denial includes several statements from private physicians 
and a September 1996 VA examination which tend to corroborate 
a diagnosis of fibromyalgia for the veteran, and which 
include opinions as to whether the veteran's probable 
diagnosis of fibromyalgia is causally related to the service-
connected residuals of stress fractures of both legs.  
Accordingly, this evidence is both new and material to the 
veteran's claim and the RO properly reopened that claim which 
will now be addressed on the merits.  38 C.F.R. § 3.156 
(2005).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  No competent probative evidence on file shows that the 
veteran's probable diagnosis of fibromyalgia is in any way 
causally related to his service-connected residual stress 
fractures of both legs, which have been shown to have been 
completely healed without any residual disability for many 
years. 


CONCLUSION OF LAW

A probable diagnosis of fibromyalgia is not causally related 
to the veteran's service-connected residuals of stress 
fractures of the legs.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist veterans in obtaining such 
evidence.  

A review of the claims folder reveals that the veteran was 
provided formal VCAA notice in June 2003, prior to the 
issuance of the initial adverse rating decision now on 
appeal.  That notification informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  He was provided a point of contact with VA 
with any questions that he might have.  The veteran was 
provided additional notifications of all actions taken on his 
claim, in response to letters which he had posted to the 
President and Vice President.  In November 2003, the veteran 
was personally contacted by the Assistant Director of the RO, 
and the memorandum documenting that contact clearly indicates 
that the veteran was specifically informed of the evidence 
necessary to substantiate his claim.  The veteran was 
provided with the laws and regulations implementing VCAA and 
governing awards of service connection and the reasons and 
bases for the denial of his claim in a statement of the case 
issued in January 2004.  

All known and available medical evidence relevant to this 
claim has been collected for review and the evidence on file 
does not show nor does the veteran argue that there remains 
any outstanding evidence which has not been collected for 
review.  The representative has argued that the veteran 
should be afforded a VA examination with a request for 
opinions on the causal origins of the veteran's probable 
fibromyalgia in accordance with VCAA at 38 U.S.C.A. § 5103A 
(d).  The Board finds that such physical examination, with 
review of the veteran's claim folder, and the production of 
relevant opinions was previously accomplished by the RO in an 
examination performed in September 1996.  No further 
examination by VA is required or warranted under VCAA or 
otherwise.  The Board finds that VCAA has been satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in line of 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connected may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  

Analysis:  The veteran claims he is entitled to an award of 
service connection for fibromyalgia, because fibromyalgia was 
caused by his service-connected residuals of stress fractures 
of both legs.

The service medical records contain no complaint, finding or 
diagnosis of fibromyalgia.  The October 1984 physical 
examination for enlistment includes the veteran's report that 
he had a history of painful or swollen joints, reported as 
"growing pains" as a teenager.  He was treated for stress 
fractures of the right and left distal tibias in service.  He 
was examined by VA in July 1986, and a history of stress 
fractures was diagnosed.  Service connection was granted for 
the residuals of these stress fractures of both the right and 
left fibula in 1986, and noncompensable evaluations were 
assigned, because no disabling residuals were identified on 
examination.  VA X-ray studies performed in April 1987 were 
entirely negative for stress fracture abnormality. 

In April 1993, the veteran was examined at the University of 
Kansas Medical Center.  The veteran reported his bilateral 
lower leg stress fractures during service, and reported that, 
over time, he had developed pain primarily in his joints, in 
both his legs and forearms.  The general physical examination 
was essentially unremarkable, but musculoskeletal examination 
was notable for some bilateral biceps tendinitis and 
tenderness of the left forearm.  He did not have "trigger 
points" consistent with fibromyalgia, and that the veteran 
complained of a chronic musculoskeletal pain syndrome which 
was difficult to identify or find a cause for.  There had 
been initial stress fractures of the legs, but more recent 
bone scans did not show any evidence of a recurrence of this 
problem.

In an October 1993 VA examination, the veteran reported his 
history of multiple stress fractures during service, and 
complained that over the intervening years he had developed 
pain in his thighs, forearms, and ribs.  No swelling or 
deformity was identified on examination and both the right 
and left knees had full and complete range of motion.  The 
diagnosis from this examination was a history of multiple 
stress fractures of both lower legs and, there was a separate 
diagnosis of chronic musculoskeletal pain syndrome.  

A January 1995 opinion from a private physician (GBW), who 
apparently reviewed the record, indicated that there was no 
evidence in the service medical records consistent with a 
diagnosis of fibromyalgia, and that there was no relationship 
between the veteran's service-connected stress fractures and 
fibromyalgia.  This physician's report was against a finding 
that fibromyalgia was related either directly to service or 
secondarily caused by his service-connected stress fractures.  

In February 1995, the veteran was examined by a private 
physician.  The veteran provided his history of stress 
fractures during service and subsequent development of multi 
joint pain.  Pain now involved the shins, knees, arms and 
ribs.  He reported having many blood tests which were 
negative.  It was noted that another physician had provided 
the veteran with a diagnosis of fibromyalgia in November 
1994.  The veteran reported that he had had a stroke in high 
school at age 16.  He also reported having had numerous 
injuries prior to service as well.  Following physical 
examination, the physician stated that the veteran had "an 
unusual presentation but I would agree that he has 
fibromyalgia."  She was somewhat more concerned about the 
slight left-sided weakness and with the multitude of head 
injuries that the veteran had sustained.  There was no 
opinion provided about the causal origin of fibromyalgia.  

In April 1995, the veteran was again examined by the same 
physician who had previously seen him in 1993 at the 
University of Kansas Medical Center.  At this time, the 
veteran complained of pain in most all regions of his body, 
excluding the neck and head.  The veteran brought medical 
records for review and the physician noted that nerve 
conduction studies in May 1993 were normal for the right arm 
and right leg, a right wrist X-ray from 1993 was normal, and 
bone scans in 1986 and 1990 were normal.  Additionally, he 
had had negative "ANAs" and rheumatoid factors in both 
January and May of 1993.  This physician's impression from 
examination and review of some medical records was that the 
veteran did have fibromyalgia, "however his symptoms are very 
severe with a patient with this syndrome."  She suggested 
certain additional studies be conducted including a bone 
mineral analysis "to see if this would give a clue to a 
primary bone disease which might lead to stress fractures."  
But felt that this was unlikely "given the lack of stress 
fractures since the first few noted in 1984."

In September 1996, the veteran was provided a VA examination 
in conjunction with his claim for an increased evaluation of 
his service-connected bilateral leg stress fractures.  The 
claims folder was made available to the physician for review.  
The physician indicated that he examined the entire folder 
including most recent X-rays performed the previous month.  
The left ankle X-ray had showed a small cyst formation in the 
calcaneous but was otherwise normal.  The right ankle, both 
knees, and both legs, including the tibias and fibulas, were 
normal.  Cervical spine X-rays and cervical CT scan were 
normal.  Studies of the low back showed spina bifida of L5, 
but was otherwise normal.  The veteran complained of pain and 
aching in the anterior chest, both forearms, both anterior 
legs below the knee, and a numb feeling along the lateral 
aspect of the left foot.  The veteran reported that the left 
foot numbness was due to an injury about 20 years ago when a 
piece of wire went into his leg and injured the nerve.  The 
physician gave a complete report of the clinical history of 
the veteran's stress fractures during service.  The veteran 
had first been diagnosed with fibromyalgia about two years 
ago, and was being treated with Tylenol No. 3 and Feldene.  
He had also been diagnosed as having situational depression.  
Two prior EMG's were negative.  He had had a number of 
laboratory work-ups and, on nine different occasions, the SED 
rates were normal.  A complete physical examination was 
conducted and the results reported.  At the conclusion of 
this report, the VA physician noted that the veteran had 
documented stress fractures while in service in 1985, but 
that later bone scans and X-rays were all entirely negative.  
Certainly, the most recent X-rays in August 1996 had showed 
no evidence of any continuing stress fracture problem.  
"These are well healed."  The veteran also had a chronic pain 
syndrome which was pretty much generalized which had been 
diagnosed by several doctors as being fibromyalgia.  The 
physician reported that fibromyalgia was a chronic pain 
syndrome and that there was no objective test available that 
makes this diagnosis certain.  However, this physician did 
agree with the diagnosis if fibromyalgia.  He reported, 
however, that he did not know of any evidence to suggest that 
the stress fractures which the veteran incurred during 
service were in any way directly related to the later 
problems of fibromyalgia.  He reported that he "would not be 
able to connect these two problems at all."  

In May 1997, based upon the results of the VA examination 
conducted in September 1996 (discussed in the paragraph next 
above), the Board denied compensable evaluations for the 
residuals of stress fractures of both the right and the left 
lower extremities.  Consistent with that examination, and the 
other historical evidence on file, compensable evaluations 
for those stress fractures was denied because all clinical 
evidence on file shows that they are well healed and 
clinically asymptomatic.

In May 2003, the veteran sought to reopen the present claim 
and submitted a copy of an April 2003 VA outpatient treatment 
record which notes "... subj 38 yr old seen for fibromyalgia, 
started in service." 

In November 2003, the veteran submitted a print-out from an 
Internet site (WebMDHealth) which included a general 
discussion of fibromyalgia.  It noted that fibromyalgia was 
characterized by aching and pain in muscles, tendons and 
joints all over the body.  It also stated that fibromyalgia 
"is not associated with muscle, nerve or joint injury; 
inadequate muscle repair; or any serious bodily damage or 
disease."  It reported that the exact cause of fibromyalgia 
"is unknown."  There were theories, however, suggesting that 
"stress contributes to the onset of fibromyalgia."  Other 
possible causes were distress, conscious or subconscious 
tension, and disordered sleep.  

Together with this print-out, the veteran submitted a 
statement of argument which continued to urge his belief that 
his fibromyalgia had been caused by the stress fractures of 
the lower extremities he incurred during service.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for fibromyalgia 
secondary to his service-connected  stress fractures of the 
lower legs.  There are in fact two clinical opinions on file, 
from January 1995 and from the more recent September 1996 VA 
examination, which included a review of the evidence on file 
in the veteran's claims folder, which conclude that the 
veteran's probable diagnosis of fibromyalgia is unrelated to 
his service-connected  stress fractures.  There is, in fact, 
a complete absence of any competent clinical evidence or 
opinion on file supporting any causal connection between the 
veteran's stress fractures and the probable diagnosis of 
fibromyalgia.  Although the veteran believes that this is, in 
fact, the case, the veteran lacks the requisite medical 
expertise to provide a competent clinical opinion in this 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
WebMDHealth print-out clearly stated that fibromyalgia was 
not related to physical injury, but might be related to 
stress, as in emotional turmoil, not stress fractures. 

The most recently submitted copy of a VA outpatient treatment 
record from April 2003 stating that "fibromyalgia, started in 
service," is clearly a statement of fact provided directly by 
the veteran and put into writing by the clinician who created 
the record.  The fact that a clinician writes down statements 
from a veteran in a clinical record, does not convert the 
veteran's statement to competent medical evidence.  

The veteran's service-connected stress fractures of the lower 
legs have been noncompensably evaluated ever since the award 
of service connection was granted, and this is so despite the 
veteran's multiple claims for increase.  All clinical 
evidence, including diagnostic X-rays and bone scans, 
continue to consistently show that those stress fractures are 
completely healed without residual abnormality.  These 
noncompensable evaluations were most recently upheld by the 
Board in a May 1997 decision.  

The evidence on file clearly does not demonstrate that 
fibromyalgia directly resulted from the stress fractures, nor 
does it show that these stress fractures evidenced the actual 
onset of fibromyalgia during the veteran's brief period of 
military service from November 1984 to April 1985.  
Consistent complaints of chronic multi joint pain and 
diagnoses of fibromyalgia are not documented until well after 
the veteran was separated from active military service.  No 
clinical or other competent evidence of file shows or 
suggests that the probable diagnosis of fibromyalgia had its 
actual onset during the veteran's brief period of active 
military service.  In the absence of any competent evidence 
showing by equipoise or better that fibromyalgia had its 
onset during service or is secondary to other service-
connected disability, the veteran's claim for service 
connection for fibromyalgia must be denied.  


ORDER

Entitlement to service connection for fibromyalgia is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


